DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein m is an integer or 9 or 10”.  This limitation renders the claim vague and indefinite, since claim 1, from which claim 23 ultimately depends from, requires m to be an integer from 3-20.  Accordingly, the examiner asserts that the limitation “m is an integer” includes integers that are not between 3-20.  It appears that claim 23 should recite “m is 9 or 10”.  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dhawan et al, WO 2020/113218.
Dhawan et al, WO 2020/113218, discloses surfactant compositions for water clarification, sewage and industrial water treatment, and the cleaning of membranes or articles (see abstract and paragraph 7).  It is further taught by Dhawan et al that suitable surfactants are compounds having the structure of Formula 1:

    PNG
    media_image1.png
    338
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    553
    media_image2.png
    Greyscale

(see paragraphs 7-8), that the surfactant compositions are added to detergents that further contain builders, such as alkali metal silicates (see paragraphs 163-166), that suitable membranes that can be treated include microfiltration membranes (see paragraph 284), and that the detergent compositions have a pH of greater than or equal to 2 (see paragraph 277), per the requirements of the instant invention.  Specifically, note Examples 1-14 in paragraphs 300-400.  Therefore, instant claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are anticipated by Dhawan et al, WO 2020/113218.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 2, 6, 7, 9, 10, 12-15, 24, 25 and 27 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lepper et al, DE 2348576.
Lepper et al, DE 2348576, discloses a composition for washing fabrics comprising an ethoxylated product (see English abstract of Lepper et al, DE 2348576).  It is further taught by Lepper et al that the ethoxylated compound is of Formula (I):

    PNG
    media_image3.png
    119
    370
    media_image3.png
    Greyscale
, wherein R1 is a C4-18 hydrocarbyl, R2 is hydrogen or a C1-12 hydrocarbyl, x is 0 or 1, y is 0 or 1, and z is 5-30 (see page 2 of DE 2348576), that the pH of the composition is 6 (see page 9 of DE 2348576), and that the composition further contains enzymes (see page 7 of DE 2348576), per the requirements of the instant invention.  Specifically, note Examples 1-14 in Table 1.  Therefore, instant claims 1, 2, 6, 7, 9, 10, 12-15, 24, 25 and 27 are anticipated by Lepper et al, DE 2348576.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,414,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,414,626 claims a similar method of cleaning a membrane with a composition comprising a surfactant, a building agent, and a compound having the structure of Formula 3 (see claims 1-16 of U.S. Patent No. 11,414,626), as required in the instant claims.  Therefore, instant claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are an obvious formulation in view of claims 1-16 of U.S. Patent No. 11,414,626.

Claims 1-3, 5-10, 12-15, 22-25, 27 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/337,859 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/337,859 claims a similar method of inhibiting corrosion with a composition comprising a scale inhibitor and an oxyalkylated surfactant of Formula I (see claims 1-20 of copending Application No. 17/337,859), as required in the instant claims.  Therefore, instant claims 1-3, 5-10, 12-15, 22-25, 27 and 34 are an obvious formulation in view of claims 1-20 of copending Application No. 17/337,859.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-8, 10, 13, 14, 18-20, 22, 23, 25, 27, 29, 35 and 37 of copending Application No. 17/338,000 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/338,000 claims a similar method of controlling microbial fouling in a membrane filtration system at a pH of 2-11 with a composition comprising a scale inhibitor and an antifouling compound of Formula I (see claims 1, 3, 4, 6-8, 10, 13, 14, 18-20, 22, 23, 25, 27, 29, 35 and 37 of copending Application No. 17/338,000), as required in the instant claims.  Therefore, instant claims 1-3, 5-10, 12-15, 22-25, 27, 29 and 34 are an obvious formulation in view of claims 1, 3, 4, 6-8, 10, 13, 14, 18-20, 22, 23, 25, 27, 29, 35 and 37 of copending Application No. 17/338,000.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 31, 2022